Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/11/2021 has been entered.  Claims 1-13 are cancelled.  Claims 14-20 are newly added, pending and under examination in this office action.

Response to Arguments
Applicant's argument, see page 9-14, filed on 11/11/2021, with respect to 101 rejection has been fully considered but is not persuasive.
Applicant made argument that the claims are not directed to an abstract idea because they integrate the mathematical formula into a practical application. the combination of additional elements in claims 14 and 18 use the mathematical formula in a specific manner that sufficiently limits the use of the mathematical concept to the practical application of quenching a steel material including, inter alia, the steps described above. Further, the additional steps are not specified at a high level of generality, but rather recite specific, concrete steps that add meaningful limitations that are employed throughout the quenching process. Moreover, the claims do not simply provide for the mere instance of a method that involves determining the result of a mathematical formula and "applying it," but instead, provide for an interactive method, wherein the cooling process is controlled throughout the determined cooling length time. Specifically, the claims recite "controlling the cooling of the steel material for the duration 
However, the mathematical formula is not integrated into the quenching because the quenching process does not require constant or repeated determining of cooling time.  And the recited quenching is nothing unusual from routine, well known quenching process.  The multiple cooling stages are basically repeat of previous stages; and there is no significant difference among these multiple stages.  One of ordinary skill would understand that steel making involves routine processes such as casting, rolling, and quenching, etc.  Thus, a quenching step to form martensite as recited in the current invention is within the scope of well-known process.
Applicant made argument that claimed features qualify as "significantly more" within the context of the section 101 analysis.  The present application is directed to improvements for quenching a steel material and results in the modification of a conventional quenching process similar to claim 2 of Example 45 and akin to the patent eligible subject matter of Diamond v. Diehr, 450 U.S. 175, 191-92, 209 U.S.P.Q. 1, 10 (1981).
Applicant made argument that the combination of additional elements in the claim do limit the use of the mathematical concept to a specific quenching process because the process includes the nine steps enumerated above, including the use of a specified cooling rate that is used to obtain martensitic transformation of the steel material.
The examiner notes that this case law pertains to the above mentioned example 45 of the 2019 U.S.C. 101 guidance.  However, in the Diamond v. Diehr case, the temperature of the mold is repeatedly measured.  This temperature is used to determine if the polyurethane is sufficiently cured and iteratively control the molding process.  Once the polyurethane meets the desired cured percentage, the mold is opened according to the claimed formula.  This is an interactive process.  On the contrary, in the current case, once the volume and surface area of the steel is plugged into the equation of step vii, the cooling time length is calculated.  The following practical process of cooling does not need repeated measurement of the sample any more.  The recited "controlling the cooling of the steel material for the duration of the cooling time length" still does not involve repeated determining cooling time with the formula. Thus, the abstract idea of the instant application is not interactively integrated into the process, and is ultimately considered to be a mere instance of determining a mathematical formula and “applying it”, in addition to recitations of insignificant extra-solution activities.  See MPEP 2106.05(f-g).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
 Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 14 recites (vii) determining a function that satisfies Relational Expression 1: t = f (V/S), wherein t is the cooling time length, V is the volume, S is the surface area, and f is the function, wherein the value of the surface area S is substituted with a greater surface area S', wherein S' satisfies S < S' < (1.3 x S); and (viii) substituting the volume and the surface area of the steel material to be quenched in the Relational Expression 1 to determine the cooling time length.  This subject matter is directed to a judicial exception as an abstract idea: (a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations (Step 2A Prong One)
This judicial exception is not integrated into a practical application because the added step of quenching is not interactively integrated with the formula.  Once the volume and surface area of the steel is plugged into the equation of step vii, the cooling time length is determined; and the cooling can be completed without further measuring the surface area or volume.  It is not necessary to keep measuring the surface area or volume and keep using the formula in the cooling step.  The recited "controlling the cooling of the steel material for the duration of the cooling time length" does not involve repeated determining cooling time with the formula.  Thus, it is not an interactive process – the sample do not need repeated measurement until the process is completed. The applicant just take the calculated value and “applying it”.   In addition, as stated above, the formula is not specific to the instantly claimed method, and can be used for other cooling processes and other materials. (Step 2A Prong Two)
Even if the Judicial exception is integrated into a practical application (which it does not), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception: the step of (b)(ii) “controlling the cooling of the steel material for the duration of the cooling time length determined in step (a)(viii) using a cooling rate of approximately 9.0 to 15.0 °C/minute, 7.0 to 12.0 °C/minute, or 7.5 to 17.0 "C/minute; and (iii) stopping the cooling after the cooling time length determined in step (a)(viii) to obtain martensitic transformation of the steel material.” merely combine the judicial exception with a routine quenching process.  It is not apparent that the claimed process results in an inventive or unexpected result, e.g., a unique martensitic transformation or martensite structure, or an efficient production. (Step 2B)
Claims 15-17 are rejected likewise as depending on claim 14.
Claim 18 is rejected likewise as claim 14.  Even though claim 18 added multiple cooling stages, these stages are repetitive and there is no fundamental difference among these stages. 
Claims 19-20 are rejected likewise as depending on claim 18. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734